IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTH'ERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
C as e No. 2:18-cr-240
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
GS CALTEX CORPORATION,
Defendant.

ORDER

For good cause shown, the Motion for Admission pro hac vice of Melissa Phan is
GRANTED, conditional upon registration for electronic filing With this Court, or seeking leave to
be excused from do So, Witl1in fourteen (14) days of date of this Order. (ECF No. 15.)

IT IS SO ORDERED.

ix ~\\ -l~o\¥ /('\/

DATE EDM SARGUS, JR.
CHIE ED STATES DISTRICT JUDGE

